Citation Nr: 1602519	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a left hip disability, to include avascular necrosis (AVN) of the femoral head and osteoarthritis, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a low back disability, to include degenerative arthritis of the thoracolumbar spine, to include as secondary to service-connected disabilities.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 13, 2010, and a disability rating in excess of 70 percent on and after August 13, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965, from October 1965 to December 1982, and from February 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his substantive appeal with respect to the issues of entitlement to service connection for a left hip disability, a low back disability, and hypertension, the Veteran requested a hearing before a member of the Board.  The hearing was scheduled for July 2014, but the Veteran did not appear.  The record contains a letter notifying the Veteran of his hearing date, and there is no indication that this letter was returned as undeliverable or that it was incorrectly address.  In addition, there is no indication that the Veteran provided a reason why he could not attend or requested a postponement.  As such, the Board may proceed with adjudication of the appeal.  

In an April 2013 rating decision, the RO increased the assigned disability rating for PTSD from 30 percent to 70 percent on and after August 13, 2010.  However, because the increased disability rating assigned is not the maximum rating available throughout the period on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issues of entitlement to service connection for a left hip disability, entitlement to service connection for a low back disability, and entitlement to an increased disability rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.
FINDING OF FACT

The probative, competent evidence does not demonstrate that hypertension is related to active duty service or manifested to a compensable degree within one year of separation from active duty service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2008 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, VA examination report, and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his hypertension claim in May 2015.  Upon review, the Board finds that the VA examination and opinion are sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's hypertension claim.  38 C.F.R. § 3.159(c)(4).  Furthermore, the Board finds the Appeals Management Center substantially complied with the January 2015 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that a VA treatment record dated July 28, 2015, was added to the record subsequent to the issuance of the most recent Supplemental Statement of the Case in May 2015.  However, as the record indicates only that a VA clinician left a voicemail for the Veteran, the Board finds it is not pertinent to the issue decided herein and adjudication is appropriate.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 444 F.3d 1328; see also Dingess/Hartman, 19 Vet. App. at 483; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has hypertension as a result of active duty service.  With respect to a current disability, the record reflects a diagnosis of hypertension during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, the Veteran's service treatment records do not reflect a diagnosis of or treatment for hypertension.  However, they do reflect some elevated blood pressure readings during the Veteran's active duty service.  As such, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service event or injury, the only competent medical opinion of record is the May 2015 VA opinion, which is negative to the Veteran's claim.  The VA examiner noted that the earliest diagnosis of hypertension of record was from July 2005, although the Veteran reported that he had been diagnosed sometime in the late 1990s.  The examiner further noted that the Veteran's service treatment records showed no indication or history of hypertension or a diagnosis thereof.  As there was no indication that the Veteran had hypertension in service or shortly after service, the examiner opined that it was less likely than not that the Veteran's hypertension had its onset in service or was caused or permanently aggravated by the Veteran's active military service.

Here, service connection cannot be granted based on continuity of symptomatology because there is not sufficient evidence of continuity.   The first diagnosis of hypertension was in 2005, or the late 1990s by the Veteran's reports, several years after the Veteran's last period of service ended in April 1991.  There is no indication of continuous symptoms since service, no continuous treatment, and no complaints regarding hypertension.  Furthermore, hypertension cannot be presumed to have been incurred in service as it was not present to a compensable degree within one year of discharge.  38 C.F.R. § 3.309.  Moreover, the competent evidence does not establish a direct relationship between the Veteran's hypertension and his military service.  The first diagnosis of hypertension was made several years after discharge, which weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the May 2015 VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's active duty service and there are no contradictory competent opinions of record.

The Board has considered the lay statements and testimony of the Veteran.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, 581 F.3d 1313.  The Veteran is competent to speak to symptoms of his disability, but the etiology of hypertension is a determination requiring specialized knowledge and testing by a medical professional.  In light of the above, the Board determines that there is no competent evidence relating the Veteran's hypertension to his military service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension. Therefore, the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Service Connection

The Veteran asserts that he has a left hip disability and a low back disability, both as a result of an altered gait from his service-connected left ankle disability.  When the Veteran first underwent VA examination in July 2008, the examiner opined that neither a left hip disability nor a low back disability were caused by or related to a left ankle disability, as an x-ray showed no evidence of a left ankle fracture and the Veteran's gait was normal upon examination.  However, the examiner diagnosed left ankle sprain with ligamental laxity.  The Veteran again underwent VA examination in connection with his claims in May 2015.  However, the May 2015 provided only opinions only with respect to whether the Veteran's left hip and low back disabilities are directly related to his active duty service.  Upon review, the Board finds these opinions insufficient for purposes of determining service connection.  Primarily, the Board notes that neither opinion sufficiently addresses whether or not the Veteran's left hip and low back disabilities are aggravated by his service-connected left ankle disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding that it is not at all clear that a medical finding that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310).  Furthermore, while the July 2008 examiner did not find that the Veteran demonstrated an altered gait upon examination, the Veteran has consistently and credibly asserted that he has an altered gait.  The Board notes further that the Veteran is service connected for several disabilities of the lower extremities which could result in an altered gait, including bilateral ankle disabilities and a right hip disability.  As such, the Board finds remand is warranted for additional examinations and opinions with respect to whether the Veteran's left hip and low back disabilities are caused or aggravated by his service-connected disabilities, to include bilateral ankle disabilities and a right hip disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Increased Rating

In a June 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  In August 2010, the Veteran submitted a notice of disagreement with the assigned rating.  Although the RO later partially granted an increased rating, as noted above, the filing of a Notice of Disagreement initiates the appeal process and a Statement of the Case must be issued barring a full grant.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to August 13, 2010, and a disability rating in excess of 70 percent on and after August 13, 2010.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran receives continuous treatment through VA, the Board finds the RO should obtain and associated with the record VA treatment records dated from July 2015 to the present.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any left hip disability, to include AVN of the femoral head and osteoarthritis.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left hip disability began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left hip disability was caused or aggravated by the Veteran's service-connected disabilities, to include bilateral ankle disabilities and a right hip disability, to include as due to an altered gait.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any low back disability, to include degenerative arthritis of the thoracolumbar spine.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability was caused or aggravated by the Veteran's service-connected disabilities, to include bilateral ankle disabilities and a right hip disability, to include as due to an altered gait.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to August 13, 2010, and a disability rating in excess of 70 percent on and after August 13, 2010.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to the issue, return the claims to the Board for appellate review.

5.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a left hip disability, to include AVN of the femoral head and osteoarthritis, and entitlement to service connection for a low back disability, to include degenerative arthritis of the thoracolumbar spine.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


